Citation Nr: 1040687	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating higher than 20 percent for a right 
ankle disability.

3.  Entitlement to a rating higher than 10 percent for a residual 
of a right tibia stress fracture.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1979 to February 1979 and in the U.S. Army from November 
1989 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for a low back disability.  

This appeal is also from a January 2007 rating decision that 
additionally denied increased ratings for the Veteran's right 
ankle and right tibia disabilities and a TDIU.  Even though she 
did not file these claims until January 2006, the RO found that 
her June 2002 right ankle surgery constituted an implied claim 
for a temporary total (i.e., 100 percent) rating for her surgery 
and convalescence.  38 C.F.R. §§ 4.29, 4.30.  However, she did 
not appeal the temporary 100 percent rating since it was granted, 
only the denial of higher ratings for her right ankle and right 
tibia disabilities and for a TDIU.

In September 2010, as support for these claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.



In this decision the Board is denying the claims for higher 
ratings for the right ankle and right tibia stress fracture 
disabilities, but granting the claim for service connection for 
the low back disability.  And because the RO will then need to 
assign a rating for the low back disability, the Board is 
remanding the TDIU claim to the RO via the Appeals Management 
Center (AMC) because the TDIU claim is predicated on the ratings 
and severity of all 
service-connected disabilities, so now including the low back 
disability.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by 
stiffness, tenderness, swelling, weakness, fatigability, and 
moderate limitation of motion, but no instability.

2.  The possible residuals of the Veteran's in-service stress 
fracture of the right proximal tibia are tenderness along the 
shin, effusion of the knee, and mild laxity of the collateral 
ligaments, but no bony abnormalities.

3.  The balance of the competent and credible evidence, including 
the findings of a December 2008 VA examination, is that sudden or 
acute forward flexion during the Veteran's motor vehicle accident 
in service contributed to her later diagnosed low back 
disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent 
for the right ankle disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2010).

2.  The criteria also are not met for a rating higher than 10 
percent for the residuals of the right tibia stress fracture.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5262 (2010).

3.  However, resolving all reasonable doubt her favor, the 
Veteran's low back disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the 


intended purpose of the notice is not frustrated and the Veteran 
is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2005, 
March 2006, July 2006, March 2007, and May 2008.  These letters 
informed her of the evidence necessary to substantiate her claims 
for service connection and increased ratings, of her and VA's 
respective responsibilities in obtaining supporting evidence, and 
also complied with Dingess by also apprising her of the 
disability rating and downstream effective date elements of her 
claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of her claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  She was also examined for VA 
compensation purposes in April 2006, December 2006, and December 
2008.  These examination reports and medical and other evidence 
on file contains the information needed to assess the severity of 
her right ankle and right tibia disabilities, the determinative 
issues.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

VA also afforded the Veteran a medical examination in December 
2008 to determine whether her low back disability was 
attributable to her military service or secondary to a service-
connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to her is 
required to fulfill VA's duty to assist her in the development of 
her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.



II.  Increased Rating for the Right Ankle Disability

In June 1990, the Veteran was involved in a motor vehicle 
accident where she sustained a bimalleoli fracture of the right 
ankle.  In November 1992, the RO granted service connection for 
bimalleolar fracture, right ankle, with fixation device and 
slight limitation of motion with pain and history of stress 
fractures of the distal tibia.  The Veteran now claims that the 
currently assigned 20 percent rating no longer compensates her 
for the interference in her daily life caused by her right ankle 
disability.  However for the reasons and bases discussed below, 
the Board finds no basis to assign a rating greater than 20 
percent rating for her condition.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of her pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when her symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's right ankle disability has been rated under DC 5271 
for limitation of motion of the ankle.  This code provides a 10 
percent rating for moderate limitation and a 20 percent rating 
for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
DC 5271.

But words such as "moderate" and "marked" are not defined in the 
Rating Schedule.  And, again, rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
However, that said, the Rating Schedule does provide some 
guidance by defining normal (i.e., full) range of motion of the 
ankle as from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II (2010).

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's right ankle does not warrant a rating higher 
than 20 percent.  The evidence that supports this conclusion is 
three VA examinations dated April 2006, December 2006, and 
December 2008.

The April 2006 VA examination found the range of motion of the 
Veteran's right ankle was 0 to 10 degrees of dorsiflexion and 0 
to 20 degrees of plantar flexion with pain throughout.  The 
examiner noted effusion.  The examiner noted no ankle 
instability, tendon abnormality or angulation.  The examiner 
diagnosed traumatic arthritis of the right ankle.  The examiner 
noted no significant occupational effects but moderate limitation 
on activities of daily living such as chores, shopping, exercise, 
bathing, dressing, and toileting.  X-rays from May 2006 show mild 
tibiotalar osteoarthritis but no acute osseus abnormality.  

The December 2006 VA examination found no redness, heat, 
swelling, but there was small soft tissue swelling or mass of the 
anterior right ankle.  The examiner found range of motion from 0 
to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  The examiner noted that range of motion was 
additionally limited on repetitive use by stiffness, weaknesss, 
and fatigue.  The examiner noted tenderness.  The examiner stated 
that the lateral motion of the right ankle was normal in both 
valgus and varus positions.

A December 2006 EMG report indicates an accessory peroneal nerve, 
normal tibial motor potentials, normal F-waves, normal sensory 
potentials in both legs and feet with some acute denervation in 
the right sacral paraspinals.

At the December 2008 VA examination, the Veteran reported 
deformity, giving way, pain, stiffness, weakness, incoordination, 
decreased speed of joint motion, swelling, with flare-ups of 
symptoms 2-3 times a week for 3-4 days.  The examiner found 
tenderness of the medial malleolus but no ankle instability, 
tendon abnormality or abnormal angulation.  The Veteran's right 
ankle had range of motion from 0 to 18 degrees of dorsiflexion 
and 0 to 42 degrees of plantar flexion. 

The Veteran's condition does not warrant the higher 20 percent 
rating because she does not have more than marked limitation of 
motion of the ankle.  At all three examinations, the Veteran's 
right ankle had range of motion in all directions albeit limited.  
As 20 percent is the highest available rating under DC 5271, 
there is no basis to award a higher schedular rating under this 
diagnostic code.  Extra schedular consideration will be addressed 
in Section IV.  

In considering the applicability of other diagnostic codes, the 
Board finds that DCs 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 (malunion 
of the os calcis or astralgus), and 5274 (astralgalectomy), are 
not applicable as there was no evidence of ankylosis, malunion or 
astralgalectomy in the post-service medical records.  
Accordingly, those diagnostic codes would not serve as the basis 
for an increased rating in this case.

As the Veteran's condition has never been more than 20 percent 
disabling since the grant of service connection, there is no 
basis to "stage" the rating under Hart.

III.  Increased Rating for the Residuals of the Right Tibia 
Stress Fracture

In December 1989, the Veteran was diagnosed with bilateral distal 
and proximal tibia stress fractures.  In November 1992, the RO 
granted service connection for stress fracture, proximal right 
tibia.  The Veteran now claims that the currently assigned 10 
percent rating no longer compensates her for the interference in 
her daily life caused by the residuals of her right tibia stress 
fracture.  However for the reasons and bases discussed below, the 
Board finds that the 10 percent rating is still the most 
appropriate for her condition.

The Veteran's residuals of a right tibia stress fracture were 
rated under DC 5262 for malunion or nonunion of the tibia or 
fibula.  According to 38 C.F.R. § 4.71a, DC 5262, a 10 percent 
rating is warranted if malunion of the tibia and fibula results 
in slight knee or ankle disability; a 20 percent rating is 
warranted if malunion of the tibia and fibula results in moderate 
knee or ankle disability; and a 30 percent rating is warranted if 
malunion of the tibia and fibula results in marked knee or ankle 
disability.  An even higher 40 percent rating requires nonunion 
of the tibia and fibula with loose motion requiring a brace.

Abnormalities of the bone incident to trauma, such as malunion 
with deformity throwing abnormal stress upon the joints, should 
be shown by X-ray and observation evidence and should be 
carefully related to the strain on neighboring joints.  38 C.F.R. 
§ 4.44.

So, under DC 5262, the Veteran would only be entitled to a 
compensable rating (i.e., a rating higher than 0 percent) if he 
had evidence of a tibia bone abnormality and at least slight knee 
or ankle disability attributable to that abnormality.  However, a 
May 2005 VA X-ray showed no osseus abnormalities or bony 
fractures of the right tibia or fibula to support a rating under 
this code.  Additionally as discussed in the preceding section, 
the Veteran has a right ankle disability from an in-service motor 
vehicle accident which is separately rated so the residuals of 
her tibia stress fracture cannot be rated on the same right ankle 
symptomatology.  See 38 C.F.R. § 4.14.

Applying these criteria to the facts of the case, the Board finds 
that the residuals of the Veteran's right tibia stress fracture 
do not warrant a rating higher than 10 percent.  The evidence 
that supports this conclusion is three VA examinations dated 
April 2006, December 2006, and December 2008.

A May 2005 VA X-ray showed no osseus abnormalities or bony 
fractures of the right tibia or fibula. Soft tissues were within 
normal limits.



The April 2006 VA examination found the range of motion of the 
Veteran's right ankle was 0 to 10 degrees of dorsiflexion and 0 
to 20 degrees of plantar flexion with pain throughout.  The 
examiner diagnosed right tibial stress fracture.  The examiner 
noted no significant occupational effects but moderate limitation 
on activities of daily living such as chores, shopping, exercise, 
bathing, dressing, and toileting.  No X-rays appear to have been 
performed in connection with this examination.

April 2006 VA X-rays of the right knee found small joint effusion 
without significant degenerative change of the right knee.

At the December 2006 VA examination, the Veteran reported 
constant pain in the right shin.  The examiner found the 
Veteran's right shin was tender to palpation but there were no 
callous formations in the bone and there was no specific point 
tenderness.  As to the Veteran's right knee, the examiner noted 
flexion from 0 to 120 degrees with weakness and fatigue on 
repetitive use.  There was mild effusion.  The patella sat and 
tracked normally.  The collateral ligaments were slightly lax but 
the cruciate ligaments were tight.    

The December 2008 VA examination found no tenderness to palpation 
over either shin.  The examiner indicated that there was no 
residual abnormality related to the right tibia stress fracture.  
As for the Veteran's right knee, the examiner found crepitus, 
tenderness, and mild swelling below the patella.  The right knee 
had range of motion from 0 degrees of extension to 140 degrees of 
flexion.  The examiner noted pain but no additional loss of range 
of motion on repetitive use.   The examiner diagnosed mild 
degenerative joint disease of the right knee with no effusion 
noted on day of examination.

The Veteran's condition does not warrant the higher 10 percent 
rating because her main symptom is tenderness along the shin.  
She had no abnormalities of the tibia  bone on the May 2005 X-
ray.  She had full range of motion of both the right ankle and 
the right knee.  So a higher rating under the current DC 5262 
would clearly be inappropriate.

The Board has considered alternate diagnostic codes such as DC 
5022, for periostitis, commonly referred to as shin splints, and 
the various diagnostic codes for knee disabilities, DC 5260 for 
limitation of flexion, DC 5261 for limitation of extension, and 
DC 5257 for recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71, DC 5022; see also Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

DC 5022 indicates that the disability should be rated like 
degenerative arthritis (DC 5003) based on limitation of motion of 
the affected parts.  DC 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  According to DC 5003, 
when limitation of motion would be noncompensable, i.e., 
0 percent, under a limitation-of-motion code, but there is at 
least some limitation of motion, VA assigns a 10 percent rating 
for each major joint so affected, to be combined, not added. 
 Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. 

Under DC 5260 for evaluation based on limitation of flexion of 
the knee and leg, a 0 percent rating is warranted if the knee has 
flexion limited to 60 degrees; 10 percent rating is warranted if 
the knee has flexion limited to 45 degrees; a 20 percent rating 
is warranted if the knee has flexion limited to 30 degrees; 
and a 30 percent rating is warranted if the knee has flexion 
limited to 15 degrees.  

Under DC 5261 for evaluation based on limitation of extension of 
the knee and leg, a 0 percent rating is warranted if extension of 
the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; a 20 
percent rating is warranted if extension of the knee is limited 
to 15 degrees; a 30 percent rating is warranted if extension of 
the knee is limited to 20 degrees, a 40 percent rating is 
warranted if extension of the knee is limited to 30 degrees 
warrants; and a 50 percent rating is warranted if extension of 
the knee is limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71a, Plate II.

Under DC 5257 for evaluation based on recurrent subluxation or 
lateral instability, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in a 
slight knee disability; a 20 percent rating is warranted if there 
is recurrent subluxation or lateral instability resulting in a 
moderate knee disability; and 30 percent rating is warranted if 
there is recurrent subluxation or lateral instability resulting 
in a severe knee disability.

However applying any of the foregoing diagnostic codes to the 
Veteran's disability would not result in a rating higher than 10 
percent because her predominant symptoms are tenderness along the 
shin, effusion of the knee, and mild laxity of the collateral 
ligaments.  These symptoms would not warrant any rating under DC 
5260 or DC 5261 because there is not sufficient limitation of 
motion for even the noncompensable level.  Under DC 5257, the 
mild symptoms of collateral ligament laxity would only warrant a 
10 percent rating so no higher than her currently assigned 
rating.

Therefore as the Veteran's only symptoms possibly related to her 
right tibia stress fracture in service are tenderness along the 
shin, effusion of the knee, and mild laxity of the collateral 
ligaments, the Veteran would not be entitled to a rating higher 
than 10 percent under any of the available diagnostic codes. 

As the Veteran's condition has never been more than 10 percent 
disabling since the grant of service connection, there is no 
basis to "stage" the rating under Hart.



IV.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of 


disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 20 
percent for the Veteran's right ankle disability and 10 percent 
for the residuals of a right tibia stress fracture contemplate 
the Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not required.  
In other words, there is no evidence the Veteran's right ankle or 
right tibia have caused marked interference with her employment 
- meaning above and beyond that contemplated by her schedular 
rating, or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun. 

Although the Veteran has indicated that she is unemployed because 
she is not able to work as a R.N. due to the difficulty standing 
from her right ankle and tibia and the impairment from the strong 
pain medications that she has been prescribed for her ankle pain, 
the Social Security Administration decision attributed the 
Veteran's inability to work to her back condition.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



V.  Service Connection for the Low Back Disability

The Veteran claims that her low back disability is either the 
result of her June 1990 motor vehicle accident, or alternatively 
secondary to her service-connected right ankle and the residuals 
of her bilateral tibia stress fractures.  For the reasons and 
bases discussed below and resolving all reasonable doubt in favor 
of the Veteran, the Board finds that service connection is 
warranted for a low back disability.
 
The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  For a showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

In addition, certain chronic diseases like arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2010).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



The Veteran's STRs show treatment for a lumbosacral strain in 
February 1979 during her first period of service from January to 
February 1979.  The Veteran was examined two weeks later for her 
discharge, at which time the examiner stated that the Veteran has 
not experience a significant illness or injury since induction.  
The Veteran indicated no recurrent back at the September 1989, 
April 1991, and June 1992 examinations and the examiners all 
found the Veteran's spine to be normal. The Veteran's STRs from 
the Veteran's June 1990 motor vehicle accident indicate that she 
caught her right ankle under the dashboard and hit her head on 
the windshield in the collision.  Physical examination was normal 
for the Veteran's head, neck, chest, abdomen, and heart sounds. 

As the Veteran's STRs show treatment for one episode lumbosacral 
strain which resolved with no further complaints and no diagnosis 
of a chronic low back disorder, these records provide evidence 
against her claim on a direct basis.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  

An April 2005 private treatment record indicates spontaneous 
onset about one month prior of low back pain with radiating down 
to the ankle.

A May 2005 MRI from Abercrombie Radiology found discogenic 
sclerosis-type changes in the L4-5 disc space with Grade II 
anterolisthesis of the L4 on the L5 and bilateral pars defect at 
the L4.  As the Veteran's post-service medical records show she 
was first diagnosed with a low back disability in May 2005, 13 
years after her separation from service.  This 13-year lapse 
between the conclusion of his military service and the onset of 
his symptoms provides compelling evidence against her claim on a 
direct incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, the Veteran has failed to show 
continuity of symptomatology during the many years since service 
to otherwise support her claim on a direct basis.

A June 2005 VA neurosurgery consultation differed from 
Abercrombie's diagnosis in level and degree indicating that the 
Veteran had a lumbarized sacrum and therefore the appropriate 
diagnosis was Grade I anterolisthesis of the L5 on the S1.

In October 2005, the Veteran underwent a L4-L5-S1 fusion surgery.

The December 2008 VA examination found the Veteran had Grade II 
anterolisthesis of L4-L5 and L5-S1 severe disc bulge with 
foraminal narrowing.  The examiner stated that she was unable to 
answer whether the Veteran's motor vehicle accident or the 
residuals of her fractured right ankle caused the Veteran's low 
back disability without resorting to speculation.  A statement 
that, for all intents and purposes, is inconclusive as to the 
origin of a disorder cannot be employed as suggestive of a 
linkage between the disorder and the Veteran's military service. 
 See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this, which 
can only make this necessary connection between the current 
disorder and the Veteran's military service by resorting to mere 
speculation, amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on speculation 
or remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the range 
of probability, as distinguished from pure speculation or remote 
possibility).

However, the December 2008 VA examiner did endorse that acute 
forward flexion of the spine during the motor vehicle accident 
could be a contributing factor in the development of her low back 
disability.  

The Veteran has also stated that based on her training as a 
registered nurse she believes that the forward motion in the 
motor vehicle accident and/or the effects of her altered gait 
from her right ankle disability have led to the development of 
her low back condition.  The Veteran appears to be competent as 
both a lay person and as a medical professional to make this 
opinion and the Board finds no reasons to doubt her credibility.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In evaluating the evidence, the evidence in favor of the 
Veteran's claim is her medical opinion and lay testimony and the 
endorsement of this theory's plausibility by the December 2008 VA 
examiner, and the evidence against her claim is the absence of a 
diagnosis or treatment of a back condition in service or for many 
years after service.  The Board finds that in balancing the 
competent and credible evidence, it is in at least relative 
equipoise.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for the 
Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

Therefore resolving all reasonable doubt in favor of the Veteran, 
service connection for a low back disability is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Accordingly, the appeal of this claim is granted.


ORDER

The claim for an increased rating for the right ankle disability 
is denied.

The claim for an increased rating for the residuals of the right 
tibia stress fracture also is denied.

However, the claim for service connection for the low back 
disability is granted.




REMAND

The Veteran may be awarded a TDIU upon a showing that she is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to her level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to her age or the impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of her service-
connected disabilities, provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of her 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  
So even if the Veteran does not meet the threshold minimum 
percentage standards set forth in § 4.16(a), extra-schedular 
consideration is to be given.  Id. See, too, 38 C.F.R. § 
3.321(b)(1).

A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  38 C.F.R. § 4.18.



"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a). See, too, Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment." In 
this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disability, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the 


Veteran is unemployed or has difficulty obtaining employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record 
must demonstrate some factor that takes her situation outside the 
norm since the VA rating schedule already is designed to take 
into consideration impairment that renders it difficult to obtain 
and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15 
(2009).

In this case, the Veteran has a 20 percent rating for her right 
ankle disability, also a 20 percent rating for the residuals of a 
stress fractures of her left tibia, a 10 percent rating for the 
residuals of a stress fractures of her right tibia, and an as yet 
determined rating for her low back disability.  Her combined 
disability rating (without the unrated low back disability) is 50 
percent, when also considering the bilateral factor, etc.  38 
C.F.R. § 4.25.  Therefore, she does not satisfy the requirements 
for a TDIU on a schedular basis, that is, without additional 
consideration of the rating that still has to be assigned for her 
low back disability.  As the disability rating assigned for her 
low back disability could affect this eligibility, including 
specifically whether to consider her unemployability claim under 
38 C.F.R. § 4.16(a) versus (b), the Board is remanding this TDIU 
claim pending the assignment of a rating for her low back 
disability.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Determine an appropriate rating for the 
Veteran's now service-connected low back 
disability.  If she needs to be reexamined 
to assist in making this determination, 
then have her reexamined.

2.	Then readjudicate the derivative claim for a TDIU with 
this additional consideration of the low back 
disability as now service-connected.  If the TDIU 
claim is not granted to the Veteran's satisfaction, 
send her and her representative an SSOC and give them 
an opportunity to submit written or other argument in 
response before returning the claims file to the Board 
for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


